Title: From John Adams to Boston Patriot, 22 April 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, April 22, 1809.

				
				WHEN I had received that authentic act of the sovereign authority of France, a copy of which is inserted in my last letter to you, communicated by their Secretary of State, through their Secretary of Legation and Charge des Affaires and our Minister at the Hague, fully complying with all my requisitions, upon mature deliberation I determined to nominate a Minister to France. Some of the communications from France had been accompanied with intimations concerning the characters proper to be employed, which I thought exceptionable, and that they might be made a pretext for again rejecting a minister. I considered moreover, that France was an undulating ocean in a violent storm; party had exterminated party, and constitution had succeeded constitution, as billow rolls and roars, froths and foams after billow in the Gulph Stream. I knew, that in the nature of things, an executive authority in five persons could not last long in France or any where else: and we were already informed that the Directory was divided into parties, three against two, and that the majority in the Legislative Assembly adhered to the two, and the minority to the three. A revolution then was to be expected, and the new government might not feel themselves bound by the assurances given by their predecessors. To avoid the possibility of these inconveniences, I provided as cautiously and effectually against them as I could, in my message to the Senate, which never has been published. If this message had been made public, with its contents, the public despatch from France, I have confidence enough in the candor of the nation, to believe that it would have obviated many a silly and many a malicious criticism. It was in these words.

Gentlemen of the Senate,Feb. 18, 1799.I transmit to you a document which seems to be intended to be a compliance with a condition mentioned at the conclusion of my message to Congress, of the 21st of June last. Always disposed and ready to embrace every plausible appearance of probability of preserving or restoring tranquility, I nominate William Vans Murray, our Minister Resident at the Hague, to be Minister Plenipotentiary of the U. States to the French Republic. If the Senate shall advise and consent to his appointment, effectual care shall be taken in his instructions, that he shall not go to France without direct and unequivocal assurances from the French government, signified by their minister of foreign relations, that he shall be received in character; shall enjoy the privileges attached to his character by the law of nations, and that a minister of equal

rank, title and powers shall be appointed to treat with him, to discuss and conclude all controversies between the two republics, by a new treaty.John Adams.In this manner effectual provision was made against any and every possible insidious use, of the insinuations concerning characters proper to be employed, and who would be likely to succeed. In this manner also, provision was made against the possible and indeed highly probable and fully expected revolution in the French government. Mr. Murray was not to advance a step towards Paris from the Hague, until after he should have received from the French government, whatever it might be, a repetition of assurances, officially communicated, that he in person should be received.When this message was received in Senate, it was postponed, as the greatest part of executive business usually was, for consideration. A great clamor was raised among the members of the House of Representatives and out of doors, and an abundance of squibs, scoffs and sarcasms in what were then called the federal newspapers, particularly Cobbett’s Porcupine and John Ward Fenno’s United States Gazette. And by whom were these written? As I was informed, by Macdonald, the Scottish British commissioner for adjusting the claims of British creditors, and by William Smith, the British agent for claimants before that board of commissioners, of whom Macdonald was one. There were other writers besides these; but I will not condescend to name any others at present. It was given out that John Ward Fenno was the writer of the most important of them, and he was represented as a masterly writer, possessed of a most eloquent pen. But the pen was not his.This was not all. Something much more serious to me soon took place. A committee of the Senate called upon me, whether appointed on record, or whether by private concert, I know not. I was distressed, because I thought the procedure unconstitutional. However, I was determined that not one disrespectful word should escape me concerning the Senate or any member of it, and to that resolution I carefully adhered; and in relating the conference with those honorable gentlemen, which shall appear in my next letter, the same decorum shall be observed.
				
					John Adams.
				
				